EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tong Wu on 3/12/21.
The application has been amended as follows: 

Claim 1 is amended to recite:
	A catalyst electrode for oxygen evolution comprising: 
an electrode current collector comprising a carbon fiber fabric, wherein the carbon fiber fabric comprises a plurality of carbon fibers, each elongated substantially in an axial direction and having a substantially radially outward facing cylindrical surface;
a nanowire layer comprising  a plurality of metal oxide-based porous nanowires grown radially from the surface of each of the carbon fibers;
a porous carbon coating layer disposed around the outer surface of the metal oxide-based porous nanowires; and

s and porous carbon coating layer, 
wherein the carbon fiber fabric has a weave construction; 
wherein the metal oxide-based porous nanowires grown from each carbon fiber exhibit[[s]] tapering in which the widths become[[s]] thinner gradually towards the end of the metal oxide-based porous nanowires with distance from the carbon fiber.

Claim 19 is cancelled.

Claim 20 is amended to recite:
	The catalyst electrode for oxygen evolution of claim [[19]]1, wherein the metal oxide-based porous nanowires grown from each carbon fiber are substantially conical in shape.

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/25/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: the amendment above is an incorporation of the limitations of claim 19 into claim 1. The Office has taken the position that the amendment filed on 3/2/21, while sufficient to overcome the rejections of 11/13/20, does not put the case in condition for allowance. The Cutler ‘185 and Cui ‘856 references both disclose means and motivation for modifying Yushin ‘768 and Farahmandi ‘073 to include tapered nanowires. What the prior art of record fails to disclose are the features of claim 19. Namely, a carbon fiber fabric with weave construction in which nanowires are grown radially from the surface of the fibers while also being tapered. Instant Figure 2 (right most image) best depicts this configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725